Citation Nr: 1234307	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to June 2000 and from November 2000 to May 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for a left knee disorder, and a May 2007 rating decision of the RO in Phoenix, Arizona which, in pertinent part, confirmed and continued the previous denial of service connection for a left knee condition.    

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2011).  In June 2007, the Veteran submitted additional service treatment records dated from May 2001 to March 2004 which were associated with the claims file.  These records were not associated with the claims folder when VA first decided the claim in a December 2004 rating decision and are pertinent to the claim on appeal.  This claim will be adjudicated on the merits.  The Board has therefore listed the issue on the title page accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, the claims file includes an inadequate VA medical opinion regarding a link between the claimed left knee disorder to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Pursuant to the February 2012 Board remand instructions, the Veteran underwent an April 2012 VA examination in order for the appropriate examiner to determine whether any current left knee disorder had its origin in service or is in any way related to the Veteran's active service.  The VA examiner noted review of the claims file and history of the Veteran's knee condition included the diagnosis of a left knee strain in 2001 and use of Motrin for pain.  Following the physical evaluation, the examiner indicated that x-ray results revealed early degenerative changes and there was no evidence of fracture, dislocation, or joint effusion.  The VA examiner concluded the Veteran's current early degenerative changes of the left knee are not due to military service, but most likely the result of the effects of aging and her gender.  The stated rationale noted the Veteran was diagnosed with a left knee strain in the military in 2001 and there is no evidence of any complaint or treatment for the left knee from then until 2011, wherein the Veteran stated her left knee hurt but she exercised by kick boxing and running.  The VA examiner further noted there is no evidence in the literature that links soft tissue injuries to the development of arthritis and cited to literature regarding the female sex and osteoarthritis.  

The Board finds the April 2012 VA medical opinion is inadequate to render a decision for the claim on appeal.  The VA examiner did not consider the Veteran's in-service complaints of left knee pain in the March 2004 Report of Medical Assessment as well as post-service complaints and treatment for the left knee prior to 2011.  A March 2006 VA outpatient orthopedic surgery consultation report noted that x-ray results of the Veteran's knees were "benign with suggestion of lateral patellar tracking bilaterally and perhaps some medial joint line narrowing which was felt to be due to technique," and the Veteran underwent an elected cortisone injection in the left knee, as noted in a July 2006 VA outpatient treatment record.  The record shows that x-rays taken in November 2011 showed evidence of degenerative changes of the left knee.  

As a result, the Board finds the April 2012 VA medical opinion is based on an inaccurate factual history, and an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide the claimed left knee disorder on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the April 2012 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the April 2012 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disorder had its onset in service or is in any way related to service.

The examiner should consider and discuss the Veteran's in-service diagnosis of left knee strain in May 2001 and complaint of pain in March 2004, as well as post-service VA outpatient complaints and treatment in March 2006 and July 2006.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






